Case 0:20-cv-61872-AHS Document 36 Entered on FLSD Docket 07/12/2021 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:20-CV-61872-AHS

  ALAN DERSHOWITZ,

         Plaintiff,

  v.

  CABLE NEWS NETWORK, INC.,

        Defendant.
  ______________________________/

         DEFENDANT’S NOTICE OF COMPLIANCE WITH FED.R.CIV.P. 26(a)(1)

         Defendant, CABLE NEWS NETWORK, INC. (“CNN”), by and through its undersigned

  counsel, hereby provides notice of its compliance of this Court’s Order dated June 22, 2021 in that

  it has served on July 12, 2021, Plaintiff, ALAN DERSHOWITZ with its initial disclosures

  pursuant to Fed.R.Civ.P. 26(a)(1).

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed and

  served via the Court’s CM/ECF portal on this 12th day of July, 2021 to Brian M. Rodier, Esq.,

  bmrodier@rodierlegal.com; Rodier & Rodier, P.A., Counsel for Plaintiff, 400 N. Federal

  Highway, Hallandale, Florida 33009.

                                        GUNSTER, YOAKLEY & STEWART, P.A.
                                        450 East Las Olas Boulevard, Suite 1400
                                        Fort Lauderdale, Florida 33301
                                        Telephone: (954) 462-2000

                                        By: /s/ Eric C. Edison, Esq.
                                               George S. LeMieux, Esq.
                                               Florida Bar No. 16403
                                               Email: glemieux@gunster.com
                                               Eric C. Edison, Esq.
                                               Florida Bar No. 010379
                                               Email: eedison@gunster.com
Case 0:20-cv-61872-AHS Document 36 Entered on FLSD Docket 07/12/2021 Page 2 of 2




                               DAVIS WRIGHT TREMAINE LLP
                               Katherine M. Bolger, Esq.
                               (pro hac vice admitted)
                               Email: katebolger@dwt.com
                               Amanda B. Levine, Esq.
                               (pro hac vice admitted)
                               Email: amandalevine@dwt.com
                               1251 Avenue of the Americas
                               New York, NY 10020
                               Telephone: 212-489-8230
                               Counsel for Defendant, Cable News Network, Inc.




                                         2
